NUMBER 13-13-00536-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                    Appellant,

                                         v.

JOSE BALANDRANO,                                                       Appellee.


              On appeal from the County Court at Law No. 8
                       of Hidalgo County, Texas.


                        MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Benavides and Perkes
              Memorandum Opinion by Justice Perkes
      The State of Texas charged appellee Jose Balandrano by information with driving

while intoxicated, a Class B misdemeanor. See TEX. PENAL CODE ANN. § 49.04 (West,

Westlaw through Ch. 46 2015 R.S.). The State appeals the trial court’s order granting

Balandrano’s motion to quash and dismiss the information. By one issue, the State

argues the trial court erred in granting the motion to quash and dismiss because the
complaint attached to the information complied with Texas Code of Criminal Procedure

articles 15.05 and 21.22. See TEX. CODE CRIM. PROC. ANN. art. 15.05, 21.22 (West,

Westlaw through Ch. 46 2015 R.S.). We reverse and remand.

                                           I. BACKGROUND

       After the State charged Balandrano with DWI, he filed a motion to quash and

dismiss the information, asserting the following: (1) the DWI complaint submitted by the

arresting agency contained a defective jurat and the officer who arrested Balandrano did

not sponsor the information; (2) the information was predicated on an invalid DWI

complaint; and (3) the case was previously dismissed by the trial court. 1                  A single

document contained the information and complaint, with the information reading as

follows:

       In the name and by the authority of the State of Texas: Before me, the
       undersigned Assistant Criminal District Attorney of Hidalgo County, Texas,
       appeared the undersigned affiant, who under oath says, that (s)he has good
       reason to believe and does believe that in Hidalgo County, Texas, Jose
       Balandrano, the defendant, heretofore on or about the 26 day of May, 2012,
       while driving and operating a motor vehicle in a public place, to-wit: a public
       street, highway and /or a public parking lot, was then and there intoxicated
       in that said defendant did not have normal use of defendant's mental and
       physical faculties by reason of the introduction of alcohol, a drug, a
       controlled substance and a combination of two and more of these into
       defendant's body.

       According to the State, an investigator for the District Attorney’s office signed the

sworn complaint as the affiant. Within the State’s file was another document, produced




        1 The complaint in this case was transferred from County Court at Law Number 5 in Hidalgo

County, Texas to County Court at Law Number 8. The State previously filed the same complaint in County
Court at Law Number 5. The prior complaint was dismissed by County Court at Law Number 5 based on
arguments similar to those in this case.
                                                  2
by the arresting agency, titled “DWI Complaint.” The language in the “DWI Complaint”

similarly tracked the above quoted complaint, but the jurat was left blank.

       During the hearing, Balandrano argued that the “DWI Complaint” was not credible

because it was not sworn.                Balandrano further argued that the district attorney

investigator relied on the non-credible “DWI Complaint” as the basis for his complaint,

rendering the information and complaint defective.2 The trial court granted Balandrano’s

motion to quash and dismiss the information. This appeal followed.

                         I. MOTION TO QUASH AND DISMISS THE INFORMATION

       By a single issue, the State alleges the trial court erred in granting Balandrano’s

motion to quash and dismiss the information.3 Specifically, the State argues that the

affiant is not required to have first-hand knowledge of the offense and that the complaint

meets the requirements of Texas Code of Criminal Procedure articles 15.05 and 21.22.

See TEX. CODE CRIM. PROC. ANN. art. 15.05, 21.22.

A.     Standard of Review Applicable Law

       We review de novo a trial court's ruling on a motion to quash an information. See

State v. Moff, 154 S.W.3d 599, 601 (Tex. Crim. App. 2004) (modifying standard of review

for motion to quash indictments to de novo instead of abuse of discretion).

       The purpose of the complaint is to apprise the accused of the facts surrounding

the charged offense to permit him to prepare a defense to such charge. Rose v. State,

799 S.W.2d 381, 384 (Tex. App.—Dallas 1990, no pet.). A complaint must: (1) state the


       2     During the hearing, Balandrano conceded the State could refile the previously dismissed
complaint.

       3   Balandrano did not file an appellee’s brief.
                                                          3
name of the accused, if known, and if not known, must give some reasonably definite

description of him; (2) show that the accused has committed some offense against the

laws of the State, either directly or that the affiant has good reason to believe, and does

believe, that the accused has committed such offense; (3) state the time and place of the

commission of the offense, as definitely as can be done by the affiant; and (4) be signed

by the affiant by writing his name or affixing his mark. See TEX. CODE CRIM. PROC. ANN.

art. 15.05. A complaint valid on its face is sufficient to support a prosecution by

information. Wells v. State, 516 S.W.2d 663, 664 (Tex. Crim. App. 1974); Rose, 799
S.W.2d at 384.

       No requirement exists that the affiant have firsthand knowledge, and the court

need not inquire into the nature of the knowledge upon which an affiant bases his factual

statements.   Wells, 516 S.W.2d at 664 (“In order to effectuate the purposes of a

complaint or affidavit accompanying an information, we hold that it is not necessary to

inquire into the nature of the knowledge upon which an affiant bases his factual

statements.”); Rose, 799 S.W.2d at 384; Pringle v. State, 732 S.W.2d 363, 368 (Tex.

App.—Dallas 1987, pet. ref'd). The affiant may base the accusations in the complaint on

information obtained from the police report. Wells, 516 S.W.2d at 664. Article 21.22

governs the requirements of an information based upon a complaint and only requires an

affidavit by “some credible person charging the defendant with an offense.” See TEX.

CODE CRIM. PROC. ANN. art. 21.22.

B.     Analysis




                                            4
       The information was supported by the investigator’s affidavit. The investigator’s

affidavit was based on the “DWI complaint” provided by the arresting agency. There is

no showing the investigator is not a “credible person.” Further, there is no requirement

that the affiant have first-hand knowledge. See Rose, 799 S.W.2d at 384; Pringle, 732
S.W.2d at 368; see also Richards v. State, 305 S.W.2d 375, 376 (Tex. Crim. App. 1957);

Paulsen v. State, No. 01-99-000271-CR, 2000 WL 1678444, at *2 (Tex. App.—Houston

[1st Dist.] Nov. 9, 2000, no pet.) (explaining that district attorney investigator may serve

as complainant).

       The requisites of a complaint or affidavit to support a prosecution under an

information are not as stringent as the requirements of a complaint or affidavit for a search

warrant. Wells, 516 S.W.2d at 664 (citing Chapa v. State, 420 S.W.2d 943, 944 (Tex.

Crim. App. 1967)). The purpose of the prosecution affidavit is to preclude a single

individual from being both accuser and prosecutor; consequently, it is not necessary to

inquire into the nature of the knowledge upon which an affiant bases his factual

statements. Wells, 516 S.W.2d at 664. Therefore, Balandrano’s argument—that the

information is invalid because it was not sponsored by the arresting officer—is incorrect.

       Balandrano’s argument that the information was predicated on an “invalid DWI

complaint” is equally meritless.    As we discussed, the information’s affiant may be

someone other than the arresting officer. Id. We have reviewed the complaint and

information before us and have determined that each complies with the requisite statutory

requirements.      The complaint made against Balandrano was sworn to before an

assistant district attorney, who signed the complaint and prepared a duly executed


                                             5
information. The complaint meets the requirements of article 15.05 and was presented

and filed in compliance with article 21.22. See TEX. CODE CRIM. PROC. ANN. art. 15.05,

21.22. We sustain the State’s sole issue.

                                      II. CONCLUSION

       We reverse the order of the trial court and remand this case to the trial court for

further proceedings consistent with this opinion.

                                                    GREGORY T. PERKES
                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of August, 2015.




                                            6